UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, AND
APPRENTICESHIP, JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
OF THE NEW YORK CITY CARPENTERS RELIEF
AND CHARITY FUND, THE NEW YORK CITY AND
VICINITY CARPENTERS LABOR-MANAGEMENT                      18 Civ. 11127 (KPF)
CORPORATION, and NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS,                                   OPINION AND ORDER

                          Petitioners,

                          -v.-

ANTONELLI MASONRY, INC.,

                          Respondent.


KATHERINE POLK FAILLA, District Judge:

      Petitioners Trustees of the New York City District Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman

Retraining, Educational and Industry Fund; Trustees of the New York City

Carpenters Relief and Charity Fund; the New York City and Vicinity Carpenters

Labor-Management Corporation (collectively, “the Funds”), and the New York

City District Council of Carpenters (the “Union,” and together with the Funds,

“Petitioners”) have filed a motion for summary judgment requesting two forms

of relief. First, Petitioners seek to confirm an arbitration award issued under

Section 301 of the Taft-Hartley Labor Management Relations Act (the “LMRA”),

29 U.S.C. § 185. Second, Petitioners move to recover the attorney’s fees and

costs they have incurred in seeking to confirm the award. The motion is
unopposed: Respondent Antonelli Masonry, Inc. (“Antonelli”), did not appear in

the underlying arbitration, and has not appeared before this Court. For the

reasons set forth below, Petitioners’ motion is granted in full.

                                     BACKGROUND 1

A.    Factual Background

      Petitioners Trustees of the New York City District Council of Carpenters

Pension, Welfare, Annuity, Apprenticeship, Journeyman Retraining and

Educational and Industry Funds (the “ERISA Funds”) are employer and

employee trustees of multiemployer labor-management trust funds organized

and operated in accordance with ERISA. Petitioners Trustees of the New York

City District Council of Carpenters Relief and Charity Fund (the “Charity

Fund”) are Trustees of a charitable organization established under section

501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3). Petitioner New

York City and Vicinity Carpenters Labor-Management Corporation is a New




1     This Opinion draws on facts from the Declaration of William Davidian (“Davidian Decl.”
      (Dkt. #12)), and the exhibits attached thereto, which include the collective bargaining
      agreement (the “CBA” (Dkt. #12-2)) between the Building Contractors Association, Inc.
      (the “BCA”) and the Union; the CBA extensions through February 28, 2018 (the “CBA
      Extensions” (Dkt. #12-3)); the Policy for Collection of Employer Contributions referenced
      in the CBA (the “Collections Policy” (Dkt. #12-4)); the Notice of Hearing (the “Notice of
      Hearing” (Dkt. #12-5)); and the Opinion and Default Award that Petitioners seek to
      confirm (the “Award” (Dkt. #12-6)).
      The Opinion also cites to the Declaration of Todd Dickerson (“Dickerson Decl.” (Dkt.
      #13)), and the exhibit attached thereto, which comprises Virginia & Ambinder, LLP’s
      (“V&A”) billing records and itemization of costs of suit (the “Time Sheets” (Dkt. #13-1)).
      Finally, this Opinion cites to the Petition to Confirm an Arbitration Award (the “Petition”
      or “Pet.” (Dkt. #1) and to Petitioners’ Local Civil Rule 56.1 Statement of Material Facts
      (“Pet’r 56.1” (Dkt. #14)), the latter of which is uncontested. Citations to Petitioners’
      Rule 56.1 Statement incorporate by reference the documents cited therein. Where facts
      stated in the Rule 56.1 Statement are supported by testimonial or documentary
      evidence, the Court finds such facts to be true. See S.D.N.Y. Local Rule 56.1(c)-(d).

                                               2
York not-for-profit corporation. Petitioner New York City District Council of

Carpenters is a labor organization that represents employees in an industry

affecting commerce within the meaning of section 501 of the LMRA, 29 U.S.C.

§ 142, and is the certified bargaining representative for certain of Respondent’s

employees. (Pet. ¶¶ 3-6). Respondent is “a domestic business corporation

organized under the laws of the State of Connecticut.” (Id. at ¶ 7).

      This case arises from Respondent’s alleged breach of a collective

bargaining agreement (the “CBA”) between the Building Contractors

Association, Inc. (the “BCA”) and the Union. (Pet’r 56.1 ¶¶ 1-7; see also

Davidian Decl. ¶¶ 8-9). Antonelli joined the BCA on November 1, 2017, and

thereafter became subject to the CBA between the BCA and the Union. (Pet’r

56.1 ¶¶ 6-7; see also Davidian Decl., Ex. A). The CBA provided that the

“duration of this Agreement shall continue until June 30, 2015, and shall be

renewed automatically for one-year intervals. (Id. at ¶ 8; see also CBA Art. XX).

The BCA and the Union agreed to extensions of the CBA through February 28,

2018. (CBA Extensions). Under the CBA and its Extensions, each employer in

the BCA is bound by the Funds’ Collection Policy. (See Davidian Decl. ¶¶ 16-

17 (citing CBA Art. XVI, §§ 1, 3)).

      In relevant part, the Collections Policy states:

             If the applicable collective bargaining agreement sets a
             contribution due date, then such due date specified in
             the collective bargaining agreement shall be the due
             date of contributions. If the applicable collective
             bargaining agreement does not specify a due date, then
             contributions are due seven (7) calendar days after the
             end of each pay period.

                                         3
(Davidian Decl. ¶ 18 (citing Collections Policy § II(1))). In the event of a failure

to make these payments, the Collections policy provides:

             During the first quarter of each calendar year beginning
             after adoption of this Policy, the Funds’ Collection
             Counsel shall obtain from the Fund Office a list of all
             employers that owe interest on past late payments
             during the prior six years, excluding payments prior to
             February 1, 2012. Collection Counsel shall promptly
             transmit a copy of the list to the Delinquency Committee
             and send a letter to each employer on the list
             demanding immediate payment of the interest upon
             pain of legal proceedings. If an employer has not paid
             the interest within thirty (30) days after the date of
             counsel’s letter and owes interest in excess of a de
             minimis amount prescribed by the Trustees, Collection
             Counsel shall initiate legal action by sending by
             Certified Mail, Return Receipt Requested, to the
             employer a Notice of Intent to Arbitrate for the interest.

(Collections Policy § V(3)).

      Equally relevant here, at Article XVI, Section 7, the CBA outlines a

grievance procedure requiring any complaint that is not resolved through

negotiation to be submitted to arbitration. (CBA, art. XVI, § 7). Section 6(a), in

turn, provides that

             [i]n the event that formal proceedings are instituted
             before a court of competent jurisdiction by the trustees
             of a Benefit Fund or Funds to collect delinquent
             contributions to such Fund(s), and if such court
             renders a judgment in favor of such Fund(s), the
             Employer shall pay to such Fund(s) such Fund(s), in
             accordance with the judgment of the court, and in lieu
             of any other liquidated damages, costs, attorney’s fees
             and/or interest, the following: (a) the unpaid
             contributions; plus (b) interest on the unpaid
             contributions determined at the prime rate of Citibank
             plus 2%; plus (c) an amount equal to the greater of
             (1) the amount of the interest charges on the unpaid
             contributions as determined in (b) above, or
             (2) liquidated damages of 20% of the amount of the
                                          4
              unpaid contributions; plus (d) reasonable attorney’s
              fees and costs of the action; and (e) such other legal or
              equitable relief as the court deems appropriate.

(Id. at § 6(a)).

       The dispute giving rise to the instant litigation began when the Funds’

review of Antonelli’s records indicated that Antonelli had failed to remit the

required contributions to the Funds in the principal amount of $83,800.78, for

the time period between November 1, 2017, and February 6, 2018. (Davidian

Decl. ¶ 20). The Funds further calculated that Antonelli owed $570.90 in

interest (the “Late Payment Interest”) for its failure to pay timely contributions.

(Id. at ¶ 21). Petitioners initiated an arbitration before the CBA-designated

arbitrator (the “Arbitrator”), and the dispute was submitted to arbitration.

(Pet’r 56.1 ¶¶ 19-20).

       On September 24, 2018, the Arbitrator held a hearing, at which no one

appeared on behalf of Respondent. (Award 1). The Arbitrator proceeded to

hear the testimony of Petitioners and found

              the Respondent Employer, Antonelli Masonry, [was]
              delinquent in Fringe Benefit monies due under its
              written agreement and [was] also obligated to pay
              delinquency assessment and interest on its
              delinquency, plus an Attorney’s Fee to the Petitioners
              and the Fee of the undersigned Arbitrator, Court Costs,
              Audit Cost, Promotional Fund Fee plus Additional
              Shortages all in accordance with the terms and
              provisions of the Collective Bargaining Agreement

(Award 2-3). The award included $83,800.78 in principal, $3,659.09 in total

interest, $16,760.16 in liquidated damages, $570.90 in late payment interest,

$471.25 for the promotional fund fee, $400 in court costs, $1,500 in attorney’s


                                         5
fees, and $500 for the Arbitrator’s fee. (Award 3). The aggregate amount of the

award was $107,662.18. (Id.). In addition, interest was to accrue on the award

“at the rate of 7% from the date of [the] award.” (Id. at 3).

B.    Procedural Background

      Petitioners brought the instant action against Respondent on

November 29, 2018. (Dkt. #1). In response to this Court’s December 18, 2018

Order (Dkt. #7), on January 11, 2019, Petitioners filed a motion for summary

judgment and supporting papers (Dkt. #11-14). In addition to seeking to

confirm the arbitration award, and to include post-judgment interest at the

statutory rate, 2 Petitioners ask this Court to award $3,875.64 in attorney’s fees

and costs for the legal work in seeking confirmation of the Award. (Dickerson

Decl. ¶¶ 8-9).

                                       DISCUSSION

A.    The Court Confirms the Arbitration Award

      1.     Applicable Law

      “The LMRA establishes a federal policy of promoting ‘industrial

stabilization through the collective bargaining agreement,’ with particular

emphasis on private arbitration of grievances.” Nat’l Football League Mgmt.

Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536 (2d Cir. 2016)

(quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S.




2     Under 28 U.S.C. § 1961, awards of post-judgment interest in actions to confirm
      arbitration are mandatory. See, e.g., Trs. of N.Y.C. Dist. Council of Carpenters Pension
      Fund, Welfare Fund, Annuity Fund v. DV I, LLC, No. 17 Civ. 7367 (PAE), 2018 WL
      461244, at *6 (S.D.N.Y. Jan. 18, 2018).

                                              6
574, 578 (1960)). 3 Accordingly, judicial “review of an arbitration award under

the LMRA is … ‘very limited.’” Id. (quoting Major League Baseball Players Ass’n

v. Garvey, 532 U.S. 504, 509 (2001) (per curiam)). “[U]nless the award is

procured through fraud or dishonesty … the arbitrator’s factual findings,

interpretation of the contract[,] and suggested remedies” are binding on the

reviewing court. Trs. of the N.Y.C. Dist. Council of Carpenters Pension Fund v.

High Performance Floors Inc., No. 15 Civ. 781 (LGS), 2016 WL 3194370, at *2

(S.D.N.Y. June 6, 2016) (first alteration in original) (internal quotation marks

omitted) (quoting Local 97, Int’l Bhd. of Elec. Workers, A.F.L.-C.I.O. v. Niagara

Mohawk Power Corp., 196 F.3d 117, 124 (2d Cir. 1999)), reconsideration

denied, 2016 WL 3911978 (S.D.N.Y. July 15, 2016).

      A court may not “review the arbitrator’s decision on the merits despite

allegations that the decision rests on factual errors or misinterprets the parties’

agreement, but” instead may “inquire only as to whether the arbitrator acted

within the scope of his authority as defined by the collective bargaining

agreement.” Nat’l Football League, 820 F.3d at 536. A reviewing court’s “task




3     The LMRA, not the Federal Arbitration Act (the “FAA”), governs this Court’s review of the
      instant motion. “[I]n cases brought under Section 301 of the [LMRA] … the FAA does
      not apply.” Coca-Cola Bottling Co. of N.Y. v. Soft Drink & Brewery Workers Union Local
      812 Int’l Bhd. of Teamsters, 242 F.3d 52, 53 (2d Cir. 2001). And Section 301 of the
      LMRA “serves as the foundation for a substantive body of federal law that is ‘analytically
      distinct from the [FAA].’” 1199 SEIU United Healthcare Workers E. v. Lily Pond Nursing
      Home, No. 07 Civ. 408 (JCF), 2008 WL 4443945, at *3 (S.D.N.Y. Sept. 29, 2008)
      (quoting Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 221 (2d Cir. 2002)).
      Nonetheless, “the FAA is useful as a source of principles to guide the development of
      law under LMRA § 301 … particularly [ ] in the context of a petition to confirm or vacate
      an arbitration award.” Id. Both statutes call for courts to be “extremely deferential”
      when reviewing arbitration awards. Supreme Oil Co. v. Abondolo, 568 F. Supp. 2d 401,
      405 (S.D.N.Y. 2008).

                                              7
is simply to ensure that the arbitrator was ‘even arguably construing or

applying the contract and acting within the scope of his authority’ and did not

‘ignore the plain language of the contract.’” Id. at 537 (quoting United

Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987)). “As

long as the award ‘draws its essence from the collective bargaining agreement

and is not merely the arbitrator’s own brand of industrial justice,’ it must be

confirmed.” Id. (quoting Int’l Bhd. of Elec. Workers, Local 97 v. Niagara Mohawk

Power Corp., 143 F.3d 704, 714 (2d Cir. 1998)).

      Thus, “[c]onfirmation of a labor arbitration award under LMRA § 301 is a

summary proceeding that merely makes what is already a final arbitration

award a judgment of the Court.” Trs. for the Mason Tenders Dist. Council

Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v. Odessy

Constructioncorp, No. 14 Civ. 1560 (GHW), 2014 WL 3844619, at *1 (S.D.N.Y.

Aug. 1, 2014) (internal quotation marks omitted) (quoting N.Y. Med. Ctr. of

Queens v. 1199 SEIU United Healthcare Workers E., No. 11 Civ. 4421 (ENV)

(RLM), 2012 WL 2179118, at *4 (E.D.N.Y. June 13, 2012)). “When a petition to

confirm an arbitration award is unopposed, courts should generally treat ‘the

petition and accompanying record ... as akin to a motion for summary

judgment.’” Id. at *2 (omission in original) (quoting D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006)). “Thus, like unopposed summary

judgment motions, unopposed confirmation petitions ‘must fail where the

undisputed facts fail to show that the moving party is entitled to judgment as a

matter of law.’” Id. (quoting D.H. Blair & Co., 462 F.3d at 110).

                                        8
      2.     Analysis

      Viewed in light of the LMRA, the undisputed facts of this case make plain

that the Court must confirm the Award. The CBA required Respondent to

remit certain contributions to the Funds. In addition, the CBA entitled

Petitioners to pursue arbitration if Respondent failed to make these

contributions. Petitioners determined that Respondent had failed to make

such contributions from November 1, 2017, to February 6, 2018. Petitioners

filed a Demand for Arbitration, and served Respondent with the Notice of

Hearing on June 7, 2018. (Notice of Hearing).

      On the basis of the CBA and the unopposed testimony of Charles

Virginia, Esq., appearing on behalf of Petitioners, the Arbitrator found that “the

Respondent Employer, Antonelli Masonry, [was] delinquent in Fringe Benefit

monies due under its written agreement.” (Award 2). The Arbitrator rendered

a written decision directing Respondent to pay a total amount of $83,800.78

plus post-award interest, late payment interest, liquidated damages, court

costs, audit costs, a promotional fund fee, the attorney’s fees for the

arbitration, as well the Arbitrator’s fee. (See id. at 3). The total award was an

aggregate amount of “One Hundred Seven Thousand Six Hundred Sixty Two &

18/100 dollars ($107,662.18) … with interest to accrue at the rate of 7% from

the date of this award.” (Id.).

      In this case, the Arbitrator properly construed and applied the CBA when

he issued the Award. The LMRA, in turn, requires the Court to confirm the

Award.

                                        9
B.    The Court Grants Petitioners’ Application for Attorney’s Fees and
      Costs

      1.    Applicable Law

      “Generally, ‘in a federal action, attorney’s fees cannot be recovered by the

successful party in the absence of statutory authority for the award.’” Trs. of

the N.Y.C. Dist. Council of Carpenters Pension Fund v. Formula 1 Builders, LLC,

No. 17 Civ. 1234 (GHW), 2017 WL 1483369, at *4 (S.D.N.Y. Apr. 25, 2017)

(quoting Int’l Chem. Workers Union, Local No. 227 v. BASF Wyandotte Corp., 774

F.2d 43, 47 (2d Cir. 1985)). And “Section 301 of the LMRA does not provide for

the recovery of attorney’s fees.” Id. However, an award of attorney’s fees and

court costs is proper when consistent with the parties’ contractual obligations

under the CBA. See N.Y.C. Dist. Council of Carpenters v. JFD Sales Consulting

Servs. Corp., No. 17 Civ. 3733 (LGS), 2017 WL 4736742, at *2 (S.D.N.Y.

Oct. 19, 2017). When the contract requires payment, the prevailing parties can

recover attorney’s fees.

      In addition, a court may “exercise its inherent equitable powers to award

attorney’s fees when opposing counsel acts in bad faith.” N.Y.C. Dist. Council of

Carpenters v. Gen-Cap Indus., Inc., No. 11 Civ. 8425 (JMF), 2012 WL 2958265,

at *5 (S.D.N.Y. July 20, 2012). “In confirmation proceedings, ‘the guiding

principle has been stated as follows: [W]hen a challenger refuses to abide by

an arbitrator’s decision without justification, attorney’s fees and costs may

properly be awarded.’” Trs. of the N.Y.C. Dist. Council of Carpenters Pension

Fund, Welfare Fund, Annuity Fund, Apprenticeship, Journeyman, Retraining,

Educ. & Indus. Fund v. Mountaintop Cabinet Mfr. Corp., No. 11 Civ. 8075 (JMF),
                                       10
2012 WL 3756279, at *4 (S.D.N.Y. Aug. 29, 2012) (quoting N.Y.C. Dist. Council

of Carpenters Pension Fund v. Angel Const. Grp., LLC, No. 08 Civ. 9061 (RJS),

2009 WL 256009, at *2 (S.D.N.Y. Feb. 3, 2009)).

      Determining whether attorney’s fees are reasonable requires a court to

assess that attorney’s hourly rate and the number of hours he or she billed at

that rate. “A reasonable hourly rate is ‘what a reasonable, paying client would

be willing to pay.’” N.Y.C. & Vicinity Dist. Council of Carpenters v. Plaza Constr.

Grp., Inc., No. 16 Civ. 1115 (GHW), 2016 WL 3951187, at *2 (S.D.N.Y. July 19,

2016) (quoting Watkins v. Smith, No. 12 Civ. 4635 (DLC), 2015 WL 476867, at

*3 (S.D.N.Y. Feb. 5, 2015)). An hourly rate is considered reasonable when it is

comparable to the prevailing rates in the community for similar services by

lawyers of commensurate skill. Trs. of N.Y.C. Dist. Council of Carpenters

Pension Fund v. Dejil Sys., Inc., No. 12 Civ. 5 (JMF), 2012 WL 3744802, at *4

(S.D.N.Y. Aug. 29, 2012). And “[h]ours that are excessive, redundant, or

otherwise unnecessary, are to be excluded from the calculation of a reasonable

fee.” Plaza Constr. Grp., 2016 WL 3951187, at *2 (internal quotation marks

and citation omitted).

      As for costs, judges in this District “routinely permit[ ]” attorneys to

recoup “filing fees, service of process fees, charges for delivery of the summons

and petition to the process server, and for service of orders and motion papers

on” an opposing party. Plaza Constr. Grp., 2016 WL 3951187, at *2.




                                        11
      2.     Analysis

      Petitioners seek $3,875.64 in attorney’s fees and costs. This amount

does not include the $1,500 in attorney’s fees included by the Arbitrator in the

Award. (See Award 3). Petitioners seek the additional attorney’s fees and costs

for the work performed in pursuing this action. (See Time Sheets (providing

hours worked beginning on October 19, 2018)). Because Respondent agreed to

a CBA that authorized the recovery of fees and costs in these circumstances;

failed to participate in the initial arbitration after receiving notice; and did not

oppose the Petitioners’ application for confirmation of the arbitration award,

the Court concludes that Petitioners are entitled to recover their fees and costs

from the instant action. And because the fees and costs Petitioners have

requested are reasonable, the Court grants their request in full.

      First, the requested $3,686 fee is reasonable. In support of that request,

Petitioners submitted time records documenting the hours worked and

activities performed in support of this action. (See Time Sheets). A total of

14.80 hours of work were completed by one associate, who billed at $275 per

hour; one “of counsel,” who billed at $350 per hour; and several legal

assistants, who billed at $120 per hour. (See id.). On review of the

contemporaneous time records, compared against the prevailing rates in the

community, the amounts requested are reasonable. See, e.g., Trs. of the N.Y.C.

Dist. Council of Carpenters Pension Fund v. Coastal Envtl. Grp., Inc., No. 16 Civ.

6004 (GHW), 2016 WL 7335672, at *4 (S.D.N.Y. Dec. 16, 2016) (noting, in

2016, that rates of $300 per hour for “of counsel,” $225 per hour for associates

                                         12
and law clerks, and $100 per hour for paralegals were reasonable). In addition,

other judges in the Second Circuit have awarded similar fees in confirmation

proceedings for V&A attorneys and legal assistants. See, e.g., Trs. of N.Y. Dist.

Council of Carpenters Pension Fund v. Metro. Fine Mill Work Corp., No. 14 Civ.

2509 (PAE), 2015 WL 2234466, at *5 (S.D.N.Y. May 12, 2015) (approving rates

of $225 for V&A’s associates and $100 for its legal assistants). This Court

finds that the billing rate and hours are reasonable and grants the application

for $3,686.

      This Court also finds that Petitioners’ request for $189.64 in costs is

reasonable. 4 This figure consists primarily of the $153.40 court service fee,

along with miscellaneous mailing costs. (See Time Sheets). “Recovery of such

costs is routinely permitted.” Plaza Constr. Grp., 2016 WL 3951187, at *2.

                                    CONCLUSION

      For the reasons set forth above, Petitioners’ motion for summary

judgment to confirm the Award is GRANTED. The Clerk of Court shall enter

judgment for Petitioners and against Respondent in the amount of

$111,537.82, which consists of the arbitration award of $107,662.18 plus

$3,875.64 in attorney’s fees and costs. On the arbitration award of

$107,662.18, the Court grants Petitioners’ request for interest from the date of

the Award through the date of judgment. The pre-judgment interest accrues at




4     This amount excludes the $400 court costs already awarded in the arbitration award.
      (Dickerson Decl. ¶ 9).

                                           13
the annual rate of 7%, pursuant to the Award. Post-judgment interest will

accrue at the statutory rate pursuant to 28 U.S.C. § 1961.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:      April 19, 2019
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       14
